Citation Nr: 1119409	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-08 430A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right foot cold injury residuals has been received.

2.  Entitlement to service connection for right foot cold injury residuals.

3.  Whether new and material evidence to reopen a claim for service connection for a left foot cold injury residuals has been received.

4.  Entitlement to service connection for left foot cold injury residuals.

5.  Whether new and material evidence to reopen a claim for service connection for hypertension has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to November 1956. 

This appeal to the Board of Veterans Appeals (Board) arises from April 2008 and January 2009 rating actions that denied service connection for bilateral foot cold injury residuals and for hypertension on the grounds that new and material evidence to reopen the claims had not been received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for right and left foot cold injury residuals on the merits are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

2.  By decision of September 2007, the Board denied service connection for bilateral foot cold injury residuals and for hypertension.

3.  Additional evidence received since the September 2007 Board denial of service connection for hypertension is either cumulative or redundant of evidence previously of record, or does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

4.  Additional evidence received since the September 2007 Board denial of service connection for bilateral foot cold injury residuals is not cumulative or redundant of evidence previously of record; relates to an unestablished fact necessary to substantiate the claims; and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 2007 Board decision denying service connection for bilateral foot cold injury residuals and for hypertension is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  The evidence received since the September 2007 Board denial of service connection for hypertension is not new and material, and the criteria for reopening the claim are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2010). 

3.  Since September 2007, new and material evidence to reopen the claims for service connection for bilateral foot cold injury residuals has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view of the Board's favorable disposition of the new and material evidence issue, the Board finds that all notification and development action needed to render a fair decision on this aspect of the claim for service connection for right and left foot cold injury residuals on appeal has been accomplished.

With respect to the application to reopen the claim for service connection for hypertension, the Board points out that the VCAA expressly provides that nothing therein shall be construed to require the VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. §§ 5103A(f), 5108.  Because, as explained in more detail below, the appellant has not presented new and material evidence to reopen the claim for service connection for hypertension, it does not appear that the duty to assist provisions of the VCAA are applicable in the instant appeal.  In any event, the Board has determined that all notification and development action needed to render a fair decision on the application to reopen the claim for service connection for hypertension on appeal has been accomplished.

A February 2008 pre-rating RO letter informed the claimant and his then-representative of the VA's responsibilities to notify and assist him in his claim, including what was needed to establish entitlement to service connection on the basis of new and material evidence, as well as what was needed to establish entitlement to the underlying claim for service connection on the merits.  The April 2008 and January 2009 rating actions and the January 2010 Statement of the Case (SOC) further clarified what was needed to establish entitlement to service connection on the basis of new and material evidence.  Thereafter, they were afforded opportunities to respond.  The Board thus finds that the appellant has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the February 2008 RO letter provided notice that the VA would make reasonable efforts to help the appellant get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received, what evidence it was responsible for obtaining, to include Federal records, and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the February 2008 RO letter, the April 2008 and January 2009 rating actions, and the January 2010 SOC cumulatively satisfy the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the service connection for hypertension matter now before the Board, the February 2008 document meeting the VCAA's notice requirements was furnished to the appellant prior to the April 2008 and January 2009 rating actions on appeal.
 
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the appellant's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the claimant's status and the degree of disability are not at issue, and the RO afforded him proper notice pertaining to the effective date information in the February 2008 letter, thus meeting the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development on the claim for service connection for hypertension currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining all available service and post-service VA and private medical records.  Significantly, the claimant has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter of service connection for hypertension currently under consideration.    
 
Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the matter of whether new and material evidence to reopen the claim for service connection for hypertension has been received at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after 31 December 1946, and cardiovascular disease including hypertension becomes manifest to a degree of 10% within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307. 3.309 (2010).  

A.  New and Material Evidence to Reopen a Claim for                                      Service Connection for Hypertension

The appellant's application to reopen the claim for service connection for hypertension on the basis of new and material evidence was previously considered and denied by the Board in September 2007.  The evidence then considered included the service medical records, which were negative for findings or diagnoses of hypertension.  Voluminous post-service private and VA medical records from 1957 to 2005 did not show findings or diagnoses of hypertension to the required degree within 1 year of separation from service, and did not contain competent, probative medical opinion evidence linking current hypertension to military service or any incident thereof.  Also of record were photographs of the Veteran and service comrades reportedly taken during his service in Alaska in July 1955, and a statement from his sibling.  As none of this evidence showed objective evidence of hypertension in service or within 1 year of separation therefrom, or an objective, qualified medical opinion linking current hypertension to the veteran's military service, the Board denied service connection on the grounds that new and material evidence to reopen the claim had not been received.  

The September 2007 Board decision denying service connection for hypertension is final as to the evidence then of record, and is not subject to revision on the same factual basis.  

When a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, under pertinent legal authority, the VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made, and if it is, whether it provides a new factual basis for allowing the claim.  An adverse determination as to either question is appealable.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1105.  

The current application to reopen the claim for service connection for hypertension was filed in January 2008.  With respect to attempts to reopen previously-denied claims, 38 C.F.R. § 3.156(a) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is determined to be both new and material, the VA must reopen the claim and evaluate the merits after ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial of the claim on any basis (in this case, the September 2007 Board decision) in determining whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
  
Considering the record in light of the above, the Board finds that none of the additional evidence added to the record since the Board's prior final September 2007 denial constitutes new and material evidence to reopen the claim for service connection for hypertension, in that there remains no evidence of such disease in service or to the required degree within 1 year of separation therefrom, and no medical opinion linking any post-service hypertension to military service or any incident thereof.  The additional pertinent medical evidence added to the record since the final September 2007 Board decision-consisting of post-service VA and private medical records dated from 1957 to 2009, including duplicates of previously-received private medical records-shows post-service treatment and evaluation of the Veteran for hypertension, but contains no evidence of hypertension in service or to the required degree within 1 year of separation therefrom, and no competent, probative medical opinion evidence linking any current hypertension to his military service or any incident thereof.

On that record, the Board concludes that the additional evidence associated with the claims folder since the Board's September 2007 denial is either cumulative or redundant of evidence previously of record, or does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension, or raise a reasonable possibility of substantiating the claim.  Rather, there continues to be no competent medical evidence of hypertension in service or to the required degree within 1 year of separation therefrom, and no competent, probative medical opinion linking any post-service hypertension to military service or any incident thereof.

With respect to the claimant's assertions, the Board notes that he is competent to offer evidence as to facts within his personal knowledge, such as the his own symptoms, including claims of high blood pressure.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, a layman such as the appellant, without the appropriate medical training or expertise, is not competent to render a persuasive opinion on a medical matter such as the relationship between his post-service hypertension and any incident of his military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the claimant's assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that none of the additional evidence added to the claims folder since the September 2007 Board denial constitutes new and material evidence to reopen the claim for service connection for hypertension.  Therefore, the September 2007 Board decision remains final as to that matter, and the Board must deny the appeal.  Since the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally-disallowed claim for service connection for hypertension, the "benefit-of-the-doubt" doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  New and Material Evidence to Reopen Claims for                                                                                              Service Connection for Right and Left Foot Cold Injury Residuals 

The appellant's application to reopen the claim for service connection for bilateral foot cold injury residuals on the basis of new and material evidence was previously considered and denied by the Board in September 2007.  The evidence then considered included the service medical records, which were negative for findings or diagnoses of any cold injury to the feet.  Voluminous post-service private and VA medical records from 1957 to 2005 did not show findings or diagnoses of any such cold injury, and did not contain competent, probative medical opinion evidence linking current bilateral foot pain to military service or any incident thereof, including claimed cold injury therein.  Also of record were photographs of the Veteran and service comrades reportedly taken during his service in Alaska in July 1955, and a statement from his sibling.  As none of this evidence showed objective evidence of bilateral foot cold injury residuals in service, or an objective, qualified medical opinion linking current bilateral foot pain to the veteran's military service or any incident thereof, the Board denied service connection on the grounds that new and material evidence to reopen the claim had not been received.  

The September 2007 Board decision denying service connection for bilateral foot cold injury residuals is final as to the evidence then of record, and is not subject to revision on the same factual basis.  

When a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, under pertinent legal authority, the VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made, and if it is, whether it provides a new factual basis for allowing the claim.  An adverse determination as to either question is appealable.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1105.  

The current application to reopen the claim for service connection for hypertension was filed in January 2008.  With respect to attempts to reopen previously-denied claims, 38 C.F.R. § 3.156(a) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is determined to be both new and material, the VA must reopen the claim and evaluate the merits after ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial of the claim on any basis (in this case, the September 2007 Board decision) in determining whether a claim must be reopened.  See Evans, 9 Vet. App. at 282-3.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus, 3 Vet. App. at 512-513.
  
Considering the record in light of the above, the Board finds that the additional evidence added to the record since the Board's prior final September 2007 denial constitutes new and material evidence warranting reopening the claim for service connection for bilateral foot cold injury residuals, and the claim is granted to that limited extent.

In November 2008, J. B., P.A., opined that it was at least as likely as not that extreme cold exposure with frostbite in military service resulted in chronic problems with the Veteran's feet.  The assessments included chronic cold intolerance of both feet with pain secondary to frostbite history; Raynaud's phenomenon secondary to frostbite history; peripheral vascular disease, more than likely due to the frostbite situation; and lower extremity paresthesias, numbness, and tingling, secondary to history of frostbite.

The Board finds that this evidence is "new," in the sense that it was not previously before agency decisionmakers, and is not cumulative or redundant of evidence previously of record.  The Board also finds that this evidence is "material" for the purpose of reopening the claim, as it constitutes medical opinion evidence linking current bilateral foot disabilities to the appellant's military service, and thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating it.  

As new and material evidence has been received, the Board finds that the criteria for reopening the claim for service connection for right and left foot cold injury residuals are met, and the appeal is granted to this extent only.  


ORDER

As new and material evidence to reopen the claim for service connection for hypertension has not been received, the appeal is denied.

To the limited extent that new and material evidence to reopen the claim for service connection for right foot cold injury residuals has been received, the appeal is granted to this extent.

To the limited extent that new and material evidence to reopen the claim for service connection for left foot cold injury residuals has been received, the appeal is granted to this extent.


REMAND

As noted above, the VCAA and its implementing regulations include enhanced duties to notify and assist claimants.  Considering the record in light of those duties, the Board finds that all notification and development action needed to fairly adjudicate the claims for service connection for right and left foot cold injury residuals on the merits has not been accomplished.

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

Considering J. G., M.D.,'s November 2000 medical statement that the Veteran was exposed to extreme cold and experienced frostbite while working as a gunner in military service, and that he had painful feet due to the frostbite, and J. B., P.A.,'s November 2008 opinion that it was at least as likely as not that extreme cold exposure with frostbite in military service resulted in chronic problems with the veteran's feet, the Board finds that the duty to assist requires that the appellant be afforded a VA examination by a physician to determine the relationship, if any between any current bilateral foot pathology and his military service.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain the cited examination to resolve the issues on appeal.  

The appellant is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claims.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the appellant fails to report for any scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should arrange for the Veteran to undergo a VA examination by a physician to determine the relationship, if any, between any current bilateral foot pathology and his military service, to include claimed cold injury therein.  The entire claims folder must be made available to and reviewed by the examining physician, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The doctor should review the service and post-service medical records and render opinions for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any current bilateral foot pathology (a) had its onset in military service, or is otherwise related to any incident thereof, including claimed cold injury therein, or (b) is directly related to any symptoms that the appellant identifies as having had during service that might not be reflected in the service medical records.

In reaching these opinions, the physician should review and address the Veteran's service and post-service medical records, to include Dr. J. G.'s November 2000 medical statement, and J. B., P.A.,'s November 2008 medical statement and examination report.

The physician should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

2.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the bilateral foot cold injury residuals service connection claim on the merits in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
5.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


